 1   LAW OFFICE ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings, SBN 296418
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: lextorres@lawtorres.com

 5   Attorney for:
     EFRAIN VALENCIA
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:16-cr-00200 LHR-SKO
10
                        Plaintiff
11

12
      EFRAIN VALENCIA,                                STIPULATION AND PROPOSED ORDER
13                                                    FOR BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
16   DROZD, UNITED STATES DISTRICT COURT JUDGE; AND LAURA BERGER,
     ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, EFRAIN VALENCIA, by and through his attorney of record,
19   ALEKXIA TORRES STALLINGS, hereby submitting the following proposed order for a
20   briefing schedule regarding the Defendant’s request for Compassionate Release. Mrs. Torres
21   Stallings had a personal matter to attend. The government has been advised and they will stipulate
22   to a reply on May 5, 2021.
23
     IT IS SO STIPULATED.
24                                                             Respectfully Submitted,
     DATED: May 3, 2021                                     /s/ Alekxia Torres Stallings___
25                                                         ALEKXIA TORRES STALLINGS
26                                                             Attorney for Defendant
                                                               EFRAIN VALENCIA
27

28
                                                      1
 1
     DATED: May 3, 2021       /s/Laura Jean Berger_____
 2                              LAURA JEAN BERGER
 3                              Assistant U.S. Attorney

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                          2
 1                                      ORDER
 2

 3
     IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
 4

 5
     Defendant’s/Petitioner’s Rely (if any): May 5, 2021
 6

 7

 8   SIGNED on May 5, 2021, at Houston, Texas.

 9
                                         _______________________________________
10                                                    Lee H. Rosenthal
                                               Chief United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
